             Case 1:20-cv-09393-CM Document 10 Filed 11/25/20 Page 1 of 1



                                   Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                   Kathleen M. McKenna
November 25, 2020                                                                                                  Member of the Firm
                                                                                                                   d +1.212.969.3130
VIA ECF                                                                                                            f 212.969.2900
                                                                                                                   kmckenna@proskauer.com
                                                                                                                   www.proskauer.com
Hon. Colleen McMahon
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007


Re:     Willie Dennis v. K&L Gates LLP, et al., No. 1:20-cv-09393-CM

Dear Judge McMahon:

We represent Defendants in the above-referenced matter. We write to advise the Court that on
November 20, 2020, Defendants served by U.S. Mail their submissions to this Court on pro se
Plaintiff Willie Dennis, Esq., at the P.O. Box address that Mr. Dennis listed on both the Civil
Cover Sheet and his Complaint, in accordance with Section 19 of the S.D.N.Y. Electronic Case
Filing Rules & Instructions.

We have been notified by the U.S. Postal Service that the P.O. Box listed by Mr. Dennis is not
being maintained by him and, as such, the Postal Service has returned as undeliverable the hard
copies of Defendants’ court filings sent to Mr. Dennis at that address. We expect that same is
happening with respect to papers the Court has been sending to Mr. Dennis at that address. We
note, however, that on November 20, 2020, Defendants also had sent copies of their submissions
to Mr. Dennis by email using two of his known email addresses which he frequently uses.
Presumably, Mr. Dennis has received those emails as we have seen no indication that they were
not delivered and we are aware of recent email activity by him from at least one of those email
addresses.

Leaving aside whether the P.O. Box Mr. Dennis listed on his recent court filings was even valid
at the time he filed this action, Plaintiff clearly has not kept the Court apprised of changes in his
contact information as required by the ECF Rule 20.6. Consequently, Defendants respectfully
request that the Court issue an order requiring Mr. Dennis to immediately submit a Notice of
Change of Address for Pro Se Litigants form at set forth in the Local Rules of the Court.

Sincerely,

/s/ Kathleen M. McKenna

cc:     Willie Dennis, Esq., Plaintiff pro se
        (by email – woc2020@gmail.com; ruleethics50@gmail.com)



      Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Paris | São Paulo | Washington, DC
